DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1-4. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 6,448,770 B1).
With respect to claims 1, 7-8, 10 and 12-13, Liu discloses a method for acquiring magnetic resonance (MR) data of an examination object via a MR device, the MR data comprising first MR data and second MR data, the method comprising: generating, using a MR control sequence (Column 4, lines 52-59; Figure 1, sequence controller #40), (i) the first MR data having a first phase encoding using a first phase encoding gradient, and (ii) the second MR data having a second phase encoding using a second phase encoding gradient (see Figure 2 showing multiple sets of phase encoding gradients #142 each set having different polarity pulses); executing a calibration sequence for generating first calibration data of the examination object; acquiring, via an amplifier associated with the MR device using a first gain factor, the first calibration data; verifying the acquired first calibration data for compatibility with a sensitivity range of an ADC associated with the MR device to generate a verification result (Column 6, lines 3-31; See Figure 3A amplifier #54 connected to attenuator #56 associated to ADC #58); selecting an amplifier gain setting depending on the verification result, the amplifier gain setting including at least one of one of (i) the first gain factor for acquiring the MR data, (ii) the first gain factor for acquiring the first MR data and a second gain factor for acquiring the second MR data, and (iii) a second gain factor for acquiring the MR data; and executing the MR control sequence to acquire the MR data of the examination object using the selected amplifier gain setting (Column 6, lines 3-31; Columns 7 and 8, lines 32-58 and 8-19 respectively).  
With respect to claim 2, Liu discloses the first gain factor is greater than the second gain factor (Abstract; Column 6, lines 3-31; Columns 7 and 8, lines 32-58 and 8-19 respectively disclosing the different gain factors hence one is greater than other), and wherein the first phase encoding gradient is greater than the second phase encoding gradient (see Figure 2 showing phase gradient sets #142 increasing with respect to the previous one accordingly).   
With respect to claim 3, Liu discloses the MR control sequence and the calibration sequence are each multi-echo sequences (see Figure 2 showing multiple echoes #102a-102d; Abstract), and wherein the acquired first calibration data comprises signals of at least two echoes having different time durations with respect to an excitation time (see Figure 2 having different signals #106 at different times).  
With respect to claim 4, Liu discloses the act of verifying the acquired first calibration data comprises analyzing a reduction in an intensity of the signals of the at least two echoes within a time sequence (Column 6, lines 3-31; see Figure 2, reduction of intensity in signals 102a-#102d).  
With respect to claim 5, Liu discloses the calibration sequence corresponds at least partially to the MR control sequence lacking phase encoding (see Figure 2, phase encoding prior or after acquisition windows #106 but not during).  
With respect to claim 6, Liu discloses the act of executing the calibration sequence further comprises executing the calibration sequence for generating second calibration data, and further comprising: acquiring, via the amplifier associated with the MR device using a second gain factor, the second calibration data (Column 6, lines 3-31; See Figure 3A amplifier #54 connected to attenuator #56).  
With respect to claims 9 and 11, Liu discloses performing phase correction of the MR data using the first and/or second calibration data (Column 5, lines 24-40; see Figure 2).  
With respect to claim 14,  Liu discloses a magnetic resonance (MR) device for acquiring MR data of an examination object, the MR data comprising first MR data and second MR data, the MR device comprising: a main magnet surrounding an examination space configured to accept the examination object (see Figure 1, magnet #12 surrounding region #14 configured to accept the patient); an amplifier; an analog-to-digital converter (ADC) (see Figure 3A, amplifier #54 and ADC #58); and processing circuitry configured to cause the MR device to: generate, using a MR control sequence (see Figure 1 and 3A sequence control #40 and gain control #50), (i) the first MR data having a first phase encoding using a first phase encoding gradient, and (ii) the second MR data having a second phase encoding using a second phase encoding gradient (see Figure 2 showing multiple sets of phase encoding gradients #142 each set having different polarity pulses); execute a calibration sequence for generating first calibration data of the examination object; acquire, via the amplifier using a first gain factor, the first calibration data; verify the acquired first calibration data for compatibility with a sensitivity range of the ADC to generate a verification result; select an amplifier gain setting depending on the verification result (Column 6, lines 3-31; See Figure 3A amplifier #54 connected to attenuator #56 associated to ADC #58), the amplifier gain setting including at least one of (i) the first gain factor for acquiring the MR data, (ii) the first gain factor for acquiring the first MR data and a second gain factor for acquiring the second MR data, and (iii) a second gain factor for acquiring the MR data; and execute the MR control sequence to acquire the MR data of the examination object using the selected amplifier gain setting (Column 6, lines 3-31; Columns 7 and 8, lines 32-58 and 8-19 respectively).   
With respect to claim 15, Liu discloses a non-transitory computer-readable medium associated with a magnetic resonance (MR) device for acquiring MR data of an examination object that includes first MR data and second MR data that, when executed by processing circuitry associated with the MR device, cause the MR device to: generate, using a MR control sequence (see Figure 1 and 3A sequence control #40 and gain control #50), (i) the first MR data having a first phase encoding using a first phase encoding gradient, and (ii) the second MR data having a second phase encoding using a second phase encoding gradient (see Figure 2 showing multiple sets of phase encoding gradients #142 each set having different polarity pulses); execute a calibration sequence for generating first calibration data of the examination object; acquire, via the amplifier using a first gain factor, the first calibration data; verify the acquired first calibration data for compatibility with a sensitivity range of the ADC to generate a verification result; select an amplifier gain setting depending on the verification result (Column 6, lines 3-31; See Figure 3A amplifier #54 connected to attenuator #56 associated to ADC #58), the amplifier gain setting including at least one of (i) the first gain factor for acquiring the MR data, (ii) the first gain factor for acquiring the first MR data and a second gain factor for acquiring the second MR data, and (iii) a second gain factor for acquiring the MR data; and execute the MR control sequence to acquire the MR data of the examination object using the selected amplifier gain setting (Column 6, lines 3-31; Columns 7 and 8, lines 32-58 and 8-19 respectively).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with gain factor used for sequence modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866